Order entered September 29, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00737-CV

     NEWSOM, TERRY & NEWSOM, LLP AND STEVEN K. TERRY,
                        Appellants

                                      V.

          HENRY S. MILLER COMMERCIAL COMPANY, Appellee

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DC-09-01306-G

                                   ORDER

      We abated this appeal on August 10, 2022 pending disposition of a related

appeal, appellate cause number 05-20-00379-CV. An opinion issued in cause

number 05-20-00379-CV on August 31, 2022. Accordingly, we REINSTATE the

appeal.

      As noted in our August 10 abatement order, Newsom, Terry & Newsom,

LLP and Steven K. Terry (“the Lawyers”) filed this appeal from the trial court’s

June 28, 2022 order compelling post-judgment discovery in aid of enforcement of
a superseded judgment. The superseded judgment was the subject of cause number

05-20-00379-CV and was reversed by the Court’s August 31 opinion.             The

Lawyers also challenged the trial court’s June 28 order in that appeal by way of a

motion for review under Texas Rule of Appellate Procedure 24.2 and petition for

writ of injunction. On the same day the Court issued its August 31 opinion

reversing the judgment in cause number 05-20–00379-CV, it denied as moot the

motion for review and petition for writ of injunction.

      The August 31 opinion appears to moot this appeal as well. Accordingly,

this appeal will be dismissed without further notice unless, no later than October

10, 2022, the Lawyers show cause to retain the appeal on the docket.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE